DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 May 2022 has been entered.

Summary
This communication is a Non-Final Rejection on the application’s merits.
Claims 2, 4, 22, and 33 are cancelled by the Applicant. Claims 1, 3, 5-21, 23-32, and 34-35 are currently below pending.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "a sealing inner pack" in line two of the claim making the claim indefinite since Claim 1 recites the same limitation.  Therefore, for the purposes of compact prosecution, the Examiner will interpret “a sealing inner pack” in Claim 8 as “the sealing inner pack.”
Claim 10 is also rejected as it depends on Claim 8. Additionally, Claims 11-18 are also rejected as they are dependent on Claim 10.

Claim 14 recites the limitation "a carrier strip" in line three of the claim making the claim indefinite since Claim 12 recites the same limitation.  Therefore, for the purposes of compact prosecution, the Examiner will interpret “a carrier strip” in Claim 12, for consistency, the Applicant is encourage to recite “the label carrier strip.” 




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 5-21, 23-24, and 35  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bray et al. US20070101683A1 (Bray).

Regarding Claim 1, Bray discloses, A packaging machine (Abstract) for producing packs with a group (FIG. 1, #22, Abstract) of cigarettes (FIG. 1, #23 – illustrates individual cigarettes) as pack content, wherein the packaging machine has at least the following in succession in a manufacturing flow direction: 

a forming unit (FIG. 9, #52, para [0057]) for forming cigarette groups (22); 

a first folding unit (FIG. 7, #30, para [0053]) at which an inner blank (FIG. 6 – illustrates an inner blank, para [0055]) composed of cardboard or of some other material suitable (para [0053]) for forming a dimensionally stable inner pack is folded at least in certain regions around the respective cigarette group so as to form an inner pack (FIG. 1, #23, para [0054]) with the cigarette group as pack content (para [0054]); 
a sealing inner pack unit (FIG. 7, #31, para [0054]) in which a sealing inner pack (FIG. 1, #22 and 23, para [0059]) is manufactured in each case from the inner pack (23) or in which the sealing inner pack is folded into a final state or in which in each case one sealing inner pack comprising the inner pack is manufactured (para [0060]); and 

a second folding unit (FIG. 7, #32, para [0056]) at which an outer blank composed of cardboard (para [0063]) or of some other material suitable for forming a dimensionally stable outer pack is in each case folded around the sealing inner pack  in each case so as to form an outer pack (FIG. 8, #10, para [0068]), 
Application No. 16770567Customer No. 22870 
Art Unit 3731Docket No. 48141.105U1 wherein the packaging machine (Abstract) has, between the first and second folding units (31,32), a conveying device (FIG. 9, #53),  with a rectilinear conveying path (FIG. 9 – illustrates a linear path) which conveys the respective cigarette group, which is integrated into the inner pack or sealing inner pack, namely with cigarettes oriented parallel to the conveying direction (FIG. 9, paras [0057-58]), into the region of a turning device (FIG. 10, #64), the turning device (64) being arranged between the first and second folding units and which rotates the cigarette group (para [0062]) within or parallel to a conveying plane of the conveying device, and the turning device (64) being designed so as to rotate the cigarette group (22) about at least one axis of rotation which is arranged perpendicular to the cigarette longitudinal extent (para [0062]).

Regarding Claim 3, Bray discloses as previously claimed.  Bray further discloses, wherein the conveying device which conveys the respective cigarette group (22) to the turning device (64) conveys the cigarette group (22) downstream of the turning device (64) to the second folding unit (32) (para [0062]).

Regarding Claim 5, Bray discloses as previously claimed.  Bray further discloses, wherein the turning device (64) has a first turning station (FIG. 9 – illustrated in the below figure), which rotates the respective cigarette group (22) through a certain angle of rotation of 90°, and, downstream of the first turning station, a second turning station (FIG. 9 – illustrated in the below figure), which rotates the cigarette group (23), either in the same direction of rotation or in the opposite direction of rotation in relation to the first turning station (1st turning station – see below diagram), also through a 90 angle of rotation (para [0058]).


    PNG
    media_image1.png
    472
    491
    media_image1.png
    Greyscale


 
Regarding Claim 6, Bray discloses as previously claimed.  Bray further discloses, wherein the turning device (64) has, in the region of the conveying path of the conveying device (53), a motor-driven (FIG. 9, #54 – illustrates rotation), rotatable holding member (para [0058]), the holding forces of which holding member can be activated and deactivated, by means of which the respective pack into which the cigarette group is integrated as pack content comprising the inner pack  (para [0058]) or the sealing inner pack can, in the held state, be withdrawn from the conveying engagement of the conveyor and, by rotation of the holding member, rotated relative to the conveying path.

Regarding Claim 7, Bray discloses as previously claimed.  Bray further discloses, wherein the conveying device (53) has, to/at both sides of the conveying path, lateral guides (FIG. 9 – illustrates lateral guides) with in each case one guide surface for the respectively conveyed cigarette group (22) integrated into the inner pack (23) or the sealing inner pack, wherein the guide surfaces, at least in one section, run parallel with a spacing to one another and, in another section, delimit or form a turning location (para [0058]) at which the rotation of the respective inner pack or the sealing inner pack into which the cigarette group is integrated is performed by means of the holding member, wherein the guide surfaces have a greater spacing to one another in at least one section of the turning location than in a section immediately upstream of the turning location (para [0058]).

Regarding Claim 8, Bray discloses as previously claimed.  Bray further discloses, wherein the turning device (64) is a constituent part of a sealing inner pack unit (31, para [0071]).

Regarding Claim 9, Bray discloses as previously claimed.  Bray further discloses, wherein the first folding unit (30) and/or the second folding unit  comprises a folding revolver (FIGS. 7 and 8) which folds the inner blank around the cigarette group (22) so as to form the inner pack (23) and/or which folds the outer blank in each case around the sealing inner pack so as to form the outer pack (10).

Regarding Claim 10, Bray discloses as previously claimed.  Bray further discloses, wherein the sealing inner pack unit (22, 23) has a labeling station (59) at which a removal opening of the respective inner pack (23) is provided or covered over its entire area with an openable closure label (FIG. 1 – illustrates an openable closure in both 23 and 22) so as to form the respective sealing inner pack (22, 23).

Regarding Claim 11, Bray discloses as previously claimed.  Bray further discloses, wherein the labeling station (59) is arranged between the first and second turning stations (FIG. 9).

Regarding Claim 15, Bray discloses as previously claimed.  Bray further discloses, wherein the sealing inner pack unit (22, 23) has a first label folding member (FIG. 1 – illustrates a 1st folding member on 23) arranged downstream of the labeling station (59), a stationary folding switch (FIG. 2 – illustrates a folding member) or a motor- driven folding member, by means of which at least one section of the label applied to the inner pack, namely a section protruding from the inner pack laterally transversely with respect to the conveying path (para [0060]), is folded around the inner pack (23) or folded onto a side of the inner pack.

Regarding Claim 16, Bray discloses as previously claimed.  Bray further discloses, wherein the sealing inner pack unit (22, 23) has a second label folding member (FIG. – illustrates a 2nd folding member on 22) arranged downstream of the labeling station (59), namely a stationary folding switch (FIG. 2 – illustrates a folding member) or a motor-driven folding member, by means of which at least one further, other section of the closure label (para [0061]) applied to the inner pack (23) is folded around the inner pack (23), or folded onto a side of the inner pack, so as to form the sealing inner pack (22, 23).

Regarding Claim 17, Bray discloses as previously claimed.  Bray further discloses, wherein one of the two label folding members folds a section of the closure label (FIG. 1) onto the top side of the inner pack (23), and wherein the other of the two label folding members folds a section of the closure label (FIG. 1) onto the rear side of the inner pack (23).

Regarding Claim 18, Bray discloses as previously claimed.  Bray further discloses, wherein at least one of the two label folding members is/are arranged between the two turning stations (FIG. 9) of the turning device (64).

Regarding Claim 19, Bray discloses as previously claimed.  Bray further discloses, wherein the inner pack (23) has at least one side tab, and wherein, in the region of the conveying path of the conveying device along which the respective inner pack (23) is conveyed, namely upstream of the first turning station (59), there is arranged a glue-applying unit (FIG. 12, #91, para [0064]) for applying glue to the at least one side tab (Claim 34), which has not yet been folded into a final state.

Regarding Claim 20, Bray discloses as previously claimed.  Bray further discloses, wherein the inner pack (23) has at least one side tab (FIG. 1), and wherein, in the region of the conveying path of the conveying device along which the respective inner pack (23) is conveyed, namely downstream of the glue-applying unit (91), there is arranged at least one folding member for folding the at least one side tab (para [0029]), which side tab has had hot glue applied thereto and which has not been folded into a final state (para [0070]).

Regarding Claim 21, Bray discloses as previously claimed.  Bray further discloses, wherein the at least one folding member is arranged to the side of the conveying path and is movable perpendicularly, namely up and down (FIG. 10), with respect to the conveying plane of the inner packs (23).

Regarding Claim 23, Bray discloses as previously claimed.  Bray further discloses, wherein the inner blank which is folded around the cigarette group (22) in the first folding unit (30) is, already before the folding process, provided with a closure label (FIG. 1) which is arranged so as to cover a removal opening (FIG. 3, #22d) of the subsequent sealing inner pack (22, 23).

Regarding Claim 35, Bray discloses as previously claimed.  Bray further discloses, further comprising, between the forming unit (9) and the first folding unit (30), a manufacturing unit (FIG. 9, #59, para [0058]), namely a wrapping unit, in which a blank (FIG. 9, #57, para [0058]) composed of wrapping material, namely a foil material or a coated paper material, is folded around the cigarette group (22) so as to form a wrap which fully or partially surrounds the cigarette group (22).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 12-14 and 24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bray, and further in view of Spatafora et al. US 20060076111 A1 (Spatafora).

Regarding Claim 12, Bray discloses as previously claimed.  Bray further discloses, wherein the labeling station (59) has by means of which individual closure labels (FIG. 1) with a spacing to one another, to an application region in which the closure labels (FIG. 1) are applied individually and successively by the label conveyor directly onto the removal opening of the respective inner pack (23) which is conveyed along the application region in continuous fashion by the conveying device.

Bray does not disclose, a labeling apparatus with a label conveyor (70), namely a suction conveyor, peeled off from a label carrier strip are conveyed,
However, Spatafora teaches, a labeling apparatus (Fig. 1, #1, para [0019]) with a label conveyor (Fig. 1, #8, Claim 1), namely a suction conveyor (Fig. 1, #13, para [0022]), peeled off from a label carrier strip (Fig. 1, #34, para [0025]) are conveyed.
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Spatafora at the effective filling date of the invention and would be motivated to modify the labeling station (59) along the horizontal conveying plane (FIG. 8) as disclosed by Bray to include the labeling apparatus (1), suction conveyor (13), the label carrier strip (34) as taught by Spatafora.  Since Spatafora teaches the aforementioned structures that are known in the art, thereby providing the motivation, and beneficial to add these structures (Spatafora) so as to provide increased versatility due to the ability to adhere other types of labels such as revenue (Spatafora, paras [0037-0038]).

Regarding Claim 13, as combined, Bray/Spatafora discloses as previously claimed.  As combined, Bray/Spatafora further discloses, wherein the label conveyor (Spatafora, 8) has a vertical conveying plane (Spatafora, Fig. 1) that, in the application region, runs perpendicular (Spatafora, Fig. 1 – illustrates intersection) to a horizontal conveying plane of the respective inner pack (FIG. 8, Bray, 23).

Regarding Claim 14, as combined, Bray/Spatafora discloses as previously claimed.  As combined, Bray/Spatafora further discloses, wherein the labeling apparatus (Spatafora, 1) has a peel-off station (Spatafora, Fig. 1, #30, para [0025])) at which closure labels (Bray, FIG. 1) situated on a carrier strip and conveyed to the peel-off station are individually peeled off or detached from the carrier strip and transferred to the label conveyor (Spatafora, 8).

Regarding Claim 24, Bray discloses as previously claimed.  Bray further discloses, wherein the packaging machine (Abstract) has the closure labels (FIG. 1 – illustrates an openable closure in both 23 and 22) to the individual inner blanks (FIG. 6), and has a conveying device (FIG. 9, #53) which conveys the individual labels (FIG. 1) provided with the closure labels to the first folding unit (30).

Bray does not disclose, an appliance
However, Spatafora teaches, an appliance (Fig. 1, #1, para [0019])
Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Spatafora at the effective filling date of the invention and would be motivated to modify the packaging machine (Abstract) as disclosed by Bray to include the appliance (1) as taught by Spatafora.  Since Spatafora teaches the aforementioned structure that is known in the art, thereby providing the motivation, and beneficial to add this structure (Spatafora) so as to provide increased versatility due to the ability to adhere other types of labels such as revenue (Spatafora, paras [0037-0038]).

Allowable Subject Matter
Claims 25-32 and 34 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Based upon a thorough examination of the specific methods of the Applicant' s claimed invention, the Examiner has determined that no prior art exists that anticipates the limitations listed below in the application. Furthermore, the Examiner does not believe it would be reasonable to formulate a 103 combination solely for the purpose of the rejection. The specific methods that distinguish this application over the prior art include “between first and second folding units, conveying a conveying direction on a conveying device having a rectilinear conveying path and a conveying plane,” “the turning device being arranged between the first and second folding unit,” and “rotating the respective one of the cigarette groups about at least one axis of rotation that is arranged perpendicular to a longitudinal extent of the cigarettes.”
These features are not found in the prior art in any form that could anticipate this device. Any combination designed solely to reject the claim would rely heavily on hindsight and would therefore be impermissible. 
As a point of reference, the closest prior art that the Examiner was able to locate was Bray et al. US20070101683A1 (Bray).  Bray does not provide the method as described by the Applicant’s invention so as to address the method limitations as claimed by the Applicant.
The combinations of the claimed limitations are novel and found to be allowable over the prior art. The cited reference taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Response to Arguments
Applicant’s arguments with respect to Claims 1, 3, 5-21, 23-24, and 35 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Spatafora US-20070144546-A1, Draghetti US-20200010226-A1, Hein US-20110114518-A1, Bray US-20170334634-A1, and Polloni US-20190352041-A1 cited for a packaging machine, cigarettes, inner blank, inner pack, first folding unit, sealing inner pack unit, second folding unit, outer pack, outer blank, conveying device, turning device, motor, suction device, labels, appliance, adhesive station, and labeling station.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/
 Examiner, Art Unit 3731                                                                                                                                                                                           08 Aug 2022

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731